 AO 245B (Rev. 11/16) Judgmentin a Criminal Case
                        Sheet 1




                                            United States District Court
                                                          District of Massachusetts
              UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                     V.


                              CRUZ VILLAR                                           Case Number: 1;         18 CR 10362         -   1     -   IT

                                                                                    USM Number: 01203-138

                                                                                     Eduardo A. Masferrer, Casey L. Riley
                                                                                    Defendant's Attorney
 THE DEFENDANT:

 0 pleaded guilty to count(s)             1 and 2

 • pleaded nolo contendereto count(s)
   which was accepted by the court.
 • was found guilty on count(s)
   after a plea of not guilty.

 The defendant is adjudicated guilty of these offenses:

 Title & Section                     Nature of Offense                                                       Offense Ended              Count
21 U.S.C. § 841(a)(1)             Distribution of and Possession with Intent to Distribute Fentanyl;           06/22/18
 18U.S.C. §2                        Aiding and Abetting
21 U.S.C. §§ 841(a)(1)            Possession with Intent to Distribute 40 Grams or More of Fentanyl;           06/22/18
  and(b)(l)(B)(vi);                Aiding and Abetting
 18 U.S.C. §2
       The defendant is sentenced as provided in pages 2 through                           of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
 • Thedefendant hasbeen found notguilty on count(s)
 • Count(s)                                               •   is    •   are dismissed on the motion of the United States.

          It isordered thatthedefendant must notify theUnited States attorney forthis district within 30 days of any change of name, residence,
   n]3iling address until all fines, restitution, costs, and special assessments imposed bythis judgment are fully paid. Ifordered topay restitution,
 the defendant must notify the courtand United Statesattorney of material changes in economic circumstances.
                                                                            10/17/2019
                                                                           Date of Imposition of Judgment




                                                                          ^T^ature'ofJudge

                                                                                    Indira Talwani,
                                                                                    U.S. District Judge
                                                                           Name and Title of Judge



                                                                           Date
                                                                                  /d/p/^o(9
AO 245B (Rev. 11/16) Judgmentin Criminal Case
                     Sheet 2 —   Impiirisonment

                                                                                                        Judgment — Page      of
 DEFENDANT: CRUZVILLAR
 CASE NUMBER:             1: 18 CR 10362              - 1      - IT


                                                               IMPRISONMENT

        The defendant is here');y committedto the custodyof the FederalBureauof Prisonsto be imprisoned for a total
term of:      36 month(s)




    •    Thecourt makes the following recommendations to theBureau of Prisons:




    0    Thedefendant is remindedto the custody of the United StatesMarshal.

    •    The defendant shall s jrrender to the United States Marshal for this district:

         •    at                                  •     a.m.     •    p.m.       on
         •    as notified by the   United States Marshal.


    •    The defendant shall surrender for service ofsentence at the institution designated bythe Bureau ofPrisons:
         •    before 2 p.m. on                                               .
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.


                                                                      RETURN

I have executed thisjudgment as follows:




         Defendant delivered     on                                                        to


                                                      , with a certified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL



                                                                             By
                                                                                                  DEPUTY UNITED STATES MARSHAL
AO 24SB(Rev. 11/16) Judgment in (iCriminal Case
                       Sheet 3 —Supervised Release
                                                                                                              Judanent—^Paee    3    of
DEFENDANT: CRUZVIlLaR
CASE NUMBER;              1: 18 CR 10362             - 1     - IT
                                                           SUPERVISED RELEASE

Uponrelease from imprisonmmt, you will be on supervised release for a termof:                                    5   year(s)




                                                     MANDATORY CONDITIONS

1.      You must not commit a lather   federal, state or localcrime.
2.      You must not unlawfiilly possess a controlled substance.
3.      You must refrain from a ^y unlawful use ofa controlled substance. You must submit to one          drug test within 15 days ofrelease from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court,
               •   The above dru]g testing conditionis suspended, based on the court'sdetermination that you
                   pose a low ri   of future substance abuse, (check ifapplicable)
4.       0 You must cooperate in the collectionof DNA as directedby the probationofficer, (check ifapplicable)
5.       • You must comply with the requirements of the SexOffender Registration andNotification Act(42U.S.C. § 16901, et seq) as
           directed by the probp tion officer, the Bureau of Prisons, or any state sex offenderregistration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.       • You must participat in an approved program for domestic violence, (check ifapplicable)


You must comply with the st^dardconditions that have been adopted bythis court aswell aswith any other conditions on the attached
page.
AO 245B (Rev. 11/16)    Judgment in a Criminal Case
                        Sheet3A Supervised Release
                                                                                             Judgment—Page                 of
DEFENDANT:             CRUZVIL LAR
CASE NUMBER:                1: 1 8 OR 10362           - 1    IT


                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised relpiase, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the has ic expectations foryour behavior while on supervision and identify the minimum toolsneeded by probation
officersto keep informed, rep art to the court about, and bring about improvements in your conduct and condition.

1.    You must report to theprobation office inthefederal judicial district where you are authorized to reside within 72hours ofyour
      release from imprisonment, unless the probation officerinstructs you to reportto a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when youmust report to theprobation officer, andyoumust report to theprobation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you areauthorized to reside without first getting permission from the
      court or the probation officer.
4.    Youmustanswer truthfully the questions askedby yourprobation officer.
5.    You must live at a place approved bytheprobation officer. If you plan to change where you live or anything about your living
      arrangements (such as tnepeople you live with), you must notify theprobation officer at least 10days before thechange. If notifying
      theprobation officer in advance is notpossible dueto unanticipated circumstances, youmust notify theprobation officer within 72
      hours of becoming aware of a changeor expected change.
6.    You must allow theprobation officer to visit you at any time at yourhome or elsewhere, andyou must permit theprobation officer to
      take anyitems prohibited by the conditions of yoursupervision thatheor she observes in plainview.
7.    You must work full time (atleast 30hours perweek) ata lawful type ofemployment, unless the probation officer excuses you from
      doing so. Ifyou donotnave full-time employment you must tryto find full-time employment, unless the probation officer excuses
      you from doing so. Ifycju plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify theprobation officer at least 10days before thechange. If notifying theprobation officer at least 10
      days in advance is not plossible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming awareof a changeor expectedchange.
8.    You must not communii:ate or interact with someone you know is engaged incriminal activity. Ifyou know someone has been
      convicted ofa felony, yju must notknowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9. If you arearrested or qi estioned bya law enforcement officer, you must notify theprobation officer within 72hours.
10. You must not own, poss ess, or have access toa firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must notactor mace anyagreement with a law enforcement agency to actas a confidential human source or informant without
      first getting the permiss ion of the court.
12.   If the probation officer ietermines thatyouposea riskto another person (including an organization), the probation officer may
      require you to notify thi; person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm thai you have notified the person about the risk
13. You must follow the ins tructions of theprobation officer related to the conditions ofsupervision.



U.S. Probation Offic j Use Only
AU.S. probation officer has instructed me onthe conditions specified bythe court and has provided me with a written copy ofthis
judgment containing these conditions. Forfurther information regarding these conditions, see Overview ofProbation andSupervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                  Date
AO 245B(Rcv. 11/16)   Judgment i:i a Criminal Case
                      %eet 3D — Supervised Release
                                                                                           Judgment—^Page        of
DEFENDANT: CRUZVIL _AR
CASE NUMBER: 1*                  CR 10362            - 1   - IT


                                         SPECIAL CONDITIONS OF SUPERVISION



   1. You must participate in a manualized cognitive behavioral treatment program, as directed bythe Probation Office. Such
   program may includegroup sessions led by a counselor, or participation in a program administered by the Probation
   Office.
   2. You shall be required to contribute to the costs of evaluation, treatment, programming, and/or monitoring (see Special
   Condition # 1), based or the ability to pay or availabilityof third-party payment.
AO 245B (Rev. 11/16) Judgment in i Criminal Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                              Judgment — Page
 DEFENDANT: CRUZVILLAR
 CASE NUMBER:              1= 1® CR 10362             - 1         -IT
                                              CRIMINAL MONETARY PENALTIES

      The defendant must pay the total criminal monetary penalties under theschedule of payments on Sheet 6.

                       Assessment                 JVTA Assessment*                                                  Restitution
 TOTALS            $ 200.00



 •    The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case(A024SC) will be entered
      after such detemiination.


 •    The defendant must make restitution (including community restitution) to the following payees in theamount listed below.

      Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

Name of Payee                                                          Total Loss**              Restitution Ordered              Priority or Percentaee




 TOTALS                                                                                   0.00    $




•     Restitution amount ordered pursuant to plea agreement S

•     The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine ispaid infull before the
       fifteenth day afterthe date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 maybe subject
       to penalties for delinquencyand default, pursuant to 18U.S.C. § 3612(g).

•     The courtdetermined that the defendant doesnot have the abilityto pay interest and it is ordered that:
       •   the interest requirement is waived for the         •       fine   •   restitution.

       •   the interest requirement for the       •    fine       •     restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findingsfor the total amount oflosses are required under Chapters 109A, 110. 1lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B(Rev. 11/16)   Judgment in a CriminalCase
                      Sheet 6 — Schedule of Payments
                                                                                                            Judgment — Page            of
DEFENDANT:            CRUZVIULAR
CASE NUMBER:               1: 18 CR 10362               - 1     - IT


                                                       SCHEDULE OF PAYMENTS

Having assessed thedefendani's ability to pay, payment of thetotal criminal monetary penalties is due as follows:
A     0    Lump sum payment of$           200.00                due immediately, balance due

           •     not laterthan                                      , or
           •     in accordance with •        C,    •     D,     •    E,or     •   F below;or

B     •    Payment tobegin irimediately (may becombined with                DC,        • D,or       • F below); or

C     •    Payment in equal                        (e.g„ weekly, monthly,quarterly) installments of $                            over a period of
                          (e.g.. months oryears), to commence                      (e.g.. 30 or 60days) after the date of this judgment; or

D     •    Payment in equal                        (e.g., weekly, monthly,quarterly) installments of $                         over a period of
                          (e.g.. months oryears), to commence                       (e.g., 30 or 60days) after release from imprisonment to a
           term of supervision; or

E     •    Payment during the term of supervised release
                                                 tVtVMOV will
                                                         WAII commence
                                                              VVriiAJIiVliVW within
                                                                             WlUlili          (e.g., 30
                                                                                                     •/«/ or
                                                                                                          %Jf 60
                                                                                                              VI/ days)
                                                                                                                  uuyo/ after release from
                                                                                                                        ailvl Ivivddv iiuill

           imprisonment. The court will set the paymentplan based on an assessment of the defendant's ability to pay at that time;or

F     •    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expresslyordered ptherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
the peiiod of imprisqnment. Allcriminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
FinancialResponsibility Prog ram, are made to the clerk of the court.

The defendant shall receive credit for allpayments previously made toward any criminal monetary penalties imposed.



•     Joint and Several

      Defendant and Co-Defendant Namesand Case Numbers (including defendant number). Total Amount, Joint and SeveralAmount,
      and corresponding payee, if appropriate.




•     Thedefendant shall pay the cost of prosecution.

•     The defendant shall pa f the following court cost(s):

•                              it the defendant's
      The defendant shall foifeit                      interest in the followingproperty to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fineprincipal, (5) fine
interest, (6) community restitution, (7)JVTA assessment, (8)penalties, and (9)costs, including cost ofprosecution and court costs.
